HENRY S. STEVENS, Judge.
This personal injury action was tried to a jury. Liability was admitted. The jury returned a verdict for the plaintiff. The defendant made a motion for new trial, which motion was presented to the able trial judge, was considered by him and denied. The case comes to this court on appeal. The matters presented to this court were of necessity presented to the trial judge in the motion for new trial.
The record shows that the case was submitted to the jury at 10:30 a. m., and that the verdict was received in open court at 11:10 a. m., of the same date. At the argument before this court it was agreed that a portion of the time interval was consumed by the physical act of counsel returning to the Court House from coffee.
The defendant-appellant contends that the verdict was excessive and was the result of passion and prejudice. It is urged that the shortness of the period of deliberation, coupled with the size of the verdict in relation to the testimony as to the injuries, establishes these errors. In the case of Stallcup v. Rathbun, 76 Ariz. 63, 2S8 P.2d 821, 823 the question of liability as well as the question of damages was submitted to the jury and the jury returned its verdict in thirty-four minutes. On appeal the speed and the size of the verdict were urged. This court stated: ' ’
“It appears that this is one of those cases, not infrequently encountered, when the jurors find themselves in immediate accord, * * * ”
The trial court declined to concur in the defendant’s views when it denied the motion for new trial. We have read the entire record.
It is our opinion that each case of this nature must stand on its own and that there is little to be gained by a detailed recitation of the injuries and of the damage elements which the evidence sustains.
In our opinion the over-all record sustains the verdict and the opinion of the trial judge, which opinion was expressed .by the denial of the motion for new trial. The record does not support the defendant’s claim of excessive damages or of passion and prejudice on thé part of the jury. The record discloses that.this is one'of those cases wherein “the jurors find themselves *270in immediate accord.” We find no reason to overrule the opinion of the trial judge.
Judgment affirmed.
BERNSTEIN, V. C. J. and UDALL, JENNINGS and LOCKWOOD, JJ., concur.
Note: STRUCKMEYER, C. J., having disqualified himself, the Hon. HENRY S. STEVENS, Judge of the Superior Court, Maricopa County, was called to sit in his stead.